Afllrmed; Opinion Filed November 28, 2012.




                                                 In The
                                        Qourt of ppeat
                            Jftftlj   itritt of exa at atta
                                         No. 05-11-00682-CR

                                   FRANK VASQUEZ, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellec

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F11-33493-Y


                                 MEMORANDUM OPF% ION

                             Beibre Justices Moseley, Francis, and Lang
                                      Opinion by Justice Lang

        A jury convicted Frank Vasquez of theft valued less than $1,500 enhanced by two prior

theft convictions and assessed punishment at ten years’ imprisonment and a $10,000 fine. On

appeal, appellant’s attorney tiled a brief in which she concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

his right to file a pro se response, but he did not file a pro se response.
       We have reviewed the record and counsel’s brief. See Bledsoe v. State. 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit We fmd nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.



                                                                         4   -.




                                                    crA 47/
                                                    i
                                                    44
                                                  DOUGL4$IS. LANG
                                                  JUSTLCW
Do Not Publish
TEx. it An. P.47
1 10682F.U05
                                  QEourt of tppa1
                        jfiftlj itritt of Eexa at at1a

                                      JUDGMENT

FRANK VASQUEZ, Appellant                         Appeal from the Criminal District Court
                                                 No. 7 of Dallas County, Texas (Tr.Ct.No.
No. 05-I l-0O6i2-CR      V.                      Fl l-33493-Y).
                                                 Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS. Appellee                     Moseley and Francis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 28, 2012



                                                                 —       i       eC
                                                        LS.LANG/
                                                        JUSTiCE